Form 51-102F3 Material Change Report Item 1 Name and Address of Company Silver Standard Resources Inc. #1180 - 999 West Hastings Street Vancouver, BCV6C 2W2 Item 2 Date of Material Change December 3, 2008 Item 3 News Release The news release dated December 3, 2008 was disseminated through Marketwire’s Canadian and US Timely Disclosure network. Item 4 Summary of Material Change Silver Standard Resources Inc. announced that it has received the results from the last 11 diamond drill holes at its wholly-owned Snowfield gold-copper project.As previously reported, the program was successful in outlining the Snowfield North Zone, a significantnew zone of gold-copper mineralization. Item 5 Full Description of Material Change 5.1Full Description of Material Change See attached news release dated December 3, 2008. 5.2 Disclosure for Restructuring Transactions Not applicable. Item 6 Reliance on subsection 7.1(2) or (3) of National Instrument 51-102 Not applicable. Item 7 Omitted Information Not applicable. Item 8 Executive Officer Joseph J. Ovsenek, Senior Vice President, Corporate 604.689.3846 Item 9 Date of Report Dated at Vancouver, BC, this 3rd day of December, 2008 December 3, 2008 News Release 08-21 SILVER STANDARD REPORTS FINAL DRILL RESULTS FROM SNOWFIELD Vancouver, B.C. Silver Standard Resources Inc. has received the results from the last 11 diamond drill holes at its wholly-owned Snowfield gold-copper project. As previously reportet, the program was successful in outlining the Snowfield North Zone, a significant new zone of gold-copper mineralization. The new Snowfield North Zone measures approximately 700 meters by 800 meters. Highlights of the 11 Snowfield North drill holes include: · MZ-29, collared approximately 300 meters to the north of MZ-23, which intersected 342 meters of 1.22 grams of gold per tonne and 0.18% copper, including 191 meters of 1.62 grams of gold and 0.25% copper per tonne; · MZ-30, collared on the same coordinates as MZ-23, which intersected 661 meters of 0.83 grams of gold per tonne and 0.17% copper, including 243 meters averaging 1.00 gram of gold per tonne and 0.17% copper; · Seven holes ended in mineralization, including MZ-29 and MZ-30 above. The additional drill holes demonstrate continuity along strike and at depth with the Snowfield Zone discovered in 2006. The Snowfield North Zone is open to the south, east and at depth. Silver Standard’s 2008 Snowfield program comprised 16,945 meters of diamond drilling in 31 holes. The Snowfield property is located 40 kilometers north of the town of Stewart in northern British Columbia and 15 kilometers southeast of Barrick’s high-grade gold-silver mine at Eskay Creek. An updated resource estimate for the Snowfield property, which will include both the Snowfield and Snowfield North zones, is anticipated in early 2009.For drill hole locations and a long section, see new maps that will be posted in the Snowfield project section of Silver Standard’s web site, www.silverstandard.com. Previously, Silver Standard had reported a block model resource estimate for the Snowfield Zone. This estimate was prepared by Doug Blanchflower, P.Geo., an independent qualified person, as defined by Canada’s National Instrument 43-101. Snowfield Gold Resource Summary – March 2008 (Based on a cut-off grade of 0.5 grams of gold/tonne) Category Tonnes Gold Grade (in g/tonne) Gold Grade (in oz/ton) Contained Gold (in ounces) Measured 1,449,800 2.18 0.063 101,500 Indicated 77,122,000 1.20 0.034 2,975,600 Inferred 14,350,000 1.01 0.029 466,200 Kenneth C. McNaughton, M.A.Sc., P.Eng., vice president, exploration, Silver Standard Resources Inc., is the qualified person responsible for the exploration program at Snowfield. [Source: Silver
